Dismissing.
This an appeal granted by the court below from a judgment dismissing appellant's petition in a suit to recover the sum of $200.00 on a note, and to enforce a mortgage lien on certain real estate which had been given for the security of the debt. The amount involved does not confer jurisdiction on this court to entertain such appeal. Ky. Statutes, section 950; Childers v. Ratcliff, 164 Ky. 123; L.  N. R. R. Co. v. Greenbrier Distillery Co., 170 Ky. 775. Nor does the fact that a mortgage lien was sought to be enforced confer such jurisdiction, as it is a *Page 2 
contractual, not statutory, lien and does not involve the title to land within the meaning of the statute supra. White Grocery Co. v. Moore, et al., 190 Ky. 671.
Wherefore the appeal is dismissed.